Argued March 15, 1940.
This appeal from the decree of the Court of Common Pleas of Dauphin County raises the question whether the decree appealed from complies with the judgment and order of the Supreme Court inCommonwealth Trust Company Case, 331 Pa. 569, 1 A.2d 662. Appellant contends that he is entitled to recover interest on the bonds of the Union Real Estate Investment Company up to the date of the actual payment of the money following the entry of the order by the lower court made pursuant to the judgment or decree of the Supreme Court, and to an allowance of additional compensation beyond that included in the $35,444.54 stipulated by the parties and referred to in the Supreme Court's opinion. The matter is complicated by the fact that the Commonwealth Trust Company is in liquidation and the preferred rights of its depositors may be affected by a reversal of the lower court's decree. *Page 414 
In view of the admonition of the Supreme Court in Ladner v.Siegel, 296 Pa. 579, 587, 146 A. 710, we are of opinion that the circumstances require us to certify the appeal to the Supreme Court for its determination, in the light of its fuller knowledge of the issues involved in the original case and of its intentions as expressed in its judgment and order. See also, In re Estate ofCrawford, 108 Pa. Super. 475, 165 A. 540; Crawford's Est.,313 Pa. 127, 129, 169 A. 438.
Appeal certified to the Supreme Court.